                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

ANTHONY MICHAEL PEAKER,

                       Plaintiff,                        Case No. 19-CV-293-JPS

v.

JON LITSCHER, RANDALL HEPP,
CHRIS KRUEGER, JOHN                                                      ORDER
MAGGIONCALDA, STEVE BETHKE,
T. KISER, C. WHITMAN, ROBERT
FRANKS, STEVEN L. SISBACH, W.
WEISENSEL, DAVID BERKHAHN, J.
LABELLE, PETE GALLUM, RANDY
MATTISON, and JOHN/JANE DOES,

                       Defendants.

       Plaintiff Anthony Michael Peaker, who is proceeding pro se, filed a

complaint alleging violations of his constitutional rights when he was

subjected to poor conditions of confinement as an inmate at Fox Lake

Correctional Institution. (Docket #1). Plaintiff has since been released from

confinement. In addition to his complaint, Plaintiff filed a motion for leave

to proceed in forma pauperis. (Docket #2). Pursuant to the Prison Litigation

Reform Act (“PLRA”), a prisoner plaintiff proceeding in forma pauperis is

required to pay the statutory filing fee of $350.00 for any civil action. See 28

U.S.C. § 1915(b)(1).1 The PLRA requires the Court to assess an initial partial



       1Plaintiff initiated this action while a state prisoner, so the PLRA applies to
him notwithstanding his recent release from incarceration. See 28 U.S.C. § 1915A(c)
(a “prisoner” subject to the PLRA includes “any person incarcerated or detained
in any facility who is accused of, convicted of, sentenced for, or adjudicated
delinquent for, violations of criminal law or the terms and conditions of parole,
filing fee (“IPFF”) of twenty percent of the average monthly deposits to the

plaintiff’s account or average monthly balance in the plaintiff’s prison

account for the six-month period immediately preceding the filing of the

complaint, whichever is greater. Id. After the IPFF is paid, the prisoner must

make monthly payments of twenty percent of the preceding month’s

income until the filing fee is paid in full. Id. § 1915(b)(2).

       Along with his complaint, Plaintiff filed a copy of his prison trust

account statement for the three-month period immediately preceding the

filing of the complaint. (Docket #8). That statement corresponded with his

period of confinement. See id. However, Plaintiff was released from

confinement on March 28, 2019, and provided a notice of change of address

to the Court. (Docket #9). Based on his release from prison, the Court

ordered Plaintiff to file an updated motion for leave to proceed without

prepayment of the filing fee by July 8, 2019. (Docket #10). The Court warned

that the case would be dismissed for failure to prosecute if he did not

comply. Id. at 2.

       The July 8, 2019 deadline has come and gone, and Plaintiff has failed

to file an updated motion for leave to proceed without prepayment of the

filing fee. The case will be dismissed for failure to prosecute or comply with

the Court’s order. Civ. L.R. 41(c); Fischer v. Cingular Wireless, LLC, 446 F.3d

663, 665 (7th Cir. 2006).




probation, pretrial release, or diversionary program”); Jackson v. Johnson, 475 F.3d
261, 265 (5th Cir. 2007).

                                   Page 2 of 3
      Accordingly,

      IT IS ORDERED that this action be and the same is hereby

DISMISSED without prejudice for Plaintiff’s failure to prosecute.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 23rd day of July, 2019.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                               Page 3 of 3
